    Case 2:17-cr-00201-LMA-DMD Document 1232 Filed 11/02/20 Page 1 of 45




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                        CRIMINAL ACTION

VERSUS                                                                      No. 17-201

LILBEAR GEORGE,
CURTIS JOHNSON, JR.,                                                       SECTION I
& CHUKWUDI OFOMATA


                              ORDER AND REASONS

      Before the Court is a motion1 filed by defendants Lilbear George (“George”),

Chukwudi Ofomata (“Ofomata”), and Curtis Johnson, Jr. (“Johnson”) (collectively,

“defendants”) to exclude Robert Donnell (“Donnell”), a witness, from testifying at trial

“due to the loss, destruction, and spoliation of potentially exculpatory death-case

evidence[.]” Defendants also request an evidentiary hearing and that the Court

impose sanctions on the government. The government opposes the motion.2 For the

following reasons, the motion is denied.


                                           I.

      The allegations in the second superseding indictment are familiar to the

Court.3 On August 31, 2018, the government filed its notices of intent to seek the

death penalty as to George, Johnson, and Ofomata.4 Each notice of intent states that



1 R. Doc. No. 1032.
2 R. Doc. No. 1077.
3 See generally R. Doc. No. 237.
4 See R. Doc. Nos. 147–149. The government filed its amended notice of intent to seek

the death penalty as to George on June 19, 2019 and its second amended notice of
                                           1
    Case 2:17-cr-00201-LMA-DMD Document 1232 Filed 11/02/20 Page 2 of 45




the government “believes the circumstances of the offenses charged in Count 3 of the

Superseding Indictment are such that in the event of a conviction, a sentence of death

is justified . . . and will seek the sentence of death for this offense.” 5 Count 3 alleges

that the defendants, along with co-defendants Jeremy Esteves and Robert Brumfield,

III (jointly, the “non-capital defendants), “aiding and abetting each other, did

knowingly use, carry, brandish, and discharge firearms during and in relation to

crimes of violence . . . and in the course thereof caused the death of Hector Trochez

through the use of firearms,” and that the killing is murder in that it was committed

in perpetration of a robbery affecting commerce.6

                                  A. Robert Donnell
       The subject of the instant motion is evidence that the government seeks to

introduce at trial based on Donnell’s observations of the underlying crime.

Defendants object to the government’s handling of that evidence—particularly to the

misplacement of a recording of the government’s initial interview with Donnell

following the offense. Before addressing the arguments, the Court will state the

relevant facts and circumstances precipitating the instant motion.




intent to seek the death penalty as to George on July 1, 2019. See R Doc. Nos. 393
and 409.
5 R. Doc. No. 148, at 1; R. Doc. No. 149, at 1; R. Doc. No. 409, at 1. The government

filed its second superseding indictment on February 7, 2019. See R. Doc. No. 237. No
material changes were made to Count 3. Compare R. Doc. No. 23, at 3, with R. Doc.
No. 237, at 3.
6 R. Doc. No. 237, at 3.


                                            2
    Case 2:17-cr-00201-LMA-DMD Document 1232 Filed 11/02/20 Page 3 of 45




      During the commission of the robbery and murder of Hector Trochez, on

December 18, 2013, at about 10:45am, Donnell happened to be “positioned at a

stoplight at a nearby red light[,]” inside his vehicle.7 According to Donnell:

      I heard several gunshots. I turned my head. I saw two men with black
      hoodies standing on the side of a gray SUV on the floorboard rail leaning
      over the door, and they were shooting at someone. And at that time, a
      couple -- well, one more guy came running into the back seat of the
      brown -- the gray SUV, the dark SUV, and they proceeded to all get in
      and try to leave[.]8

Donnell followed the SUV as it exited the parking lot of the Chase Bank, where the

shooting had occurred.9 Donnell dialed 911.10 As he trailed the SUV, he narrated to

the 911 operator what he saw.

      According to the government’s summary of the 911 call recording:

      During his pursuit of the vehicle, Donnell alerted the 911 operator of the
      direction of the fleeing vehicle, and provided a description of the Tahoe
      and the license plate number affixed to the Tahoe. Donnell continued to
      trail the vehicle until he reached a secondary location. Upon arriving at
      the location, Donnell observed the individuals exit the Tahoe and enter
      into an awaiting vehicle, which he described to the 911 operator. Donnell
      continued to follow the vehicle until he eventually lost sight of the
      vehicle. 11



7 R. Doc. No. 1077, at 2.
8 R. Doc. No. 1077-1, at 2 (official transcript of Donnell’s testimony at the trial of the
non-capital defendants). The Court notes that the government, summarizing the
underlying facts in its briefing for the instant motion, stated that “Donnell observed
three individuals, dressed in black, exit their vehicle and fire weapons at Trochez.”
R. Doc. No. 1077, at 2. However, this summary by the government is at odds with
Donnell’s testimony, a transcript of which the government attached to its opposition.
See R. Doc. No. 1077-1, at 2. Most significantly, Donnell did not testify that he saw
three individuals fire weapons; he stated that he saw two. R. Doc. No. 1077-1, at 2.
9 R. Doc. No. 1077, at 2; see also R. Doc. No. 1077-1, at 2, 11. The Court notes that

video evidence establishes that there were three shooters.
10 See R. Doc. No. 1077-1, at 5.
11 R. Doc. No. 1077, at 2.


                                            3
     Case 2:17-cr-00201-LMA-DMD Document 1232 Filed 11/02/20 Page 4 of 45




Later, Donnell testified that he “was on the phone with 911 trying to give them

everything I saw.”12

       That afternoon, Donnell was interviewed at the New Orleans Police

Department (“NOPD”) homicide office by FBI Special Agent Jennifer Terry and,

presumably, an officer with NOPD.13 Terry did not herself record the interview, but

she documented it in an FBI 302. According to the government’s opposition to the

instant motion, “[d]uring the interview, Donnell recounted his observations of the

shooting at the bank and what he observed when he arrived at the . . . secondary

location where the perpetrators exchanged vehicles.”14 The interview was recorded.15

According to the government, “Donnell’s recorded interview was placed in the NOPD

homicide file, where it was maintained in the custody of the NOPD.” 16           The

government further states that “[t]he details relayed by Donnell during his interview

are detailed in the NOPD supplemental report and the FBI 302.”17

       At a later date, according to the government, Donnell “contacted the FBI

requesting an opportunity to listen to his 911 recording[,]” and the FBI granted the

request.18 This meeting “was not recorded.”19 During it, “Donnell was given the




12 R. Doc. No. 1077-1, at 5.
13 R. Doc. No. 1077-1, at 12 (stating that the interview took place on the day of the
offense).
14 R. Doc. No. 1077, at 2.
15 See id. at 3 (referencing “Donnell’s recorded interview”).
16 Id.
17 Id. at 2–3.
18 Id. at 4.
19 Id.


                                         4
     Case 2:17-cr-00201-LMA-DMD Document 1232 Filed 11/02/20 Page 5 of 45




opportunity to listen to his 911 recording.”20       Additionally, according to the

government, while in the FBI agent’s office, “Donnell observed photographs of the

[alleged] perpetrators on the agent’s desk. Donnell asked if he could view the

photographs.”21 The FBI agent granted this request as well.22

       According to the government:

       In preparation for tendering discovery in this case, the undersigned
       requested that the NOPD produce a complete copy of the homicide case
       file to the government. Prior to this request, the government had not
       been presented with the entirety of the case file. Additionally, the FBI
       was not provided with a copy of the NOPD case file. The homicide file
       was maintained by the New Orleans Police Department, not the federal
       government. During a review of the file at the NOPD homicide office,
       the government informed NOPD Detective Jefferson that the homicide
       file did not contain Donnell’s recorded statement. In addition to
       Donnell, the file was missing the recorded statements of Chase Bank
       employees who were interviewed. The government was informed that
       the NOPD would make efforts to locate the recordings. In addition to
       contacting Detective Jefferson, the government contacted a second
       homicide detective responsible for recording the statements of the bank
       employees in an effort to determine if the detectives knew the
       whereabouts of the statements. The detective was unable to provide
       information about the location of the statements.23

       In its initial discovery production, the government referenced “a recorded

statement obtained by the New Orleans Police Department from Mr. Robert Donnell,

in a document identified by the government as LOOMIS000028.”24 According to the

government’s summary, Donnell claimed to have witnessed “the entire incident, and




20 Id.
21 Id.
22 Id.
23 Id. at 3 (emphasis added).
24 R. Doc. No. 1032-1, at 2.


                                          5
     Case 2:17-cr-00201-LMA-DMD Document 1232 Filed 11/02/20 Page 6 of 45




followed the suspect in this area where he called the police.”25 Shortly thereafter,

defendants jointly requested discovery of the recorded interview of Donnell in a letter

dated January 16, 2018.26

       On May 29, 2019, U.S. Magistrate Judge Dana Douglas and the government

discussed, on the record, the whereabouts of certain recorded witness statements and

interviews, including Donnell’s.27 According to a transcript of the exchange, the U.S.

Magistrate Judge asked the government why the government intended to provide

defendants with summaries of the recorded statements of the witnesses: “Why not

the actual statements?”28 The government answered, “That’s what the NOPD gave

us . . . . [W]e do not have a discrete statement by these witnesses.”29 The U.S.

Magistrate Judge, seeking clarification, asked if that meant “that NOPD does not

have those statements[.]”30 In answer, the government stated that “we’re going to go

over to the NOPD next week and we’re going to crosscheck.”31 In an Order issued




25 Id.
26 R. Doc. No. 1032-2, at 1 (“Please provide the recorded interview [ ] of . . . Robert
Donnell. (LOOMIS000028).”); see also R. Doc. No. 1032-1, at 2. Defendants note that
they “have also made specific multiple requests for Brady and Giglio evidence and
litigated multiple Motions to Compel the discovery requested.” Id.
27 See R. Doc. No. 1032-1, at 3–5 (reproducing the exchange with emphasis added).
28 Id. at 3 (quoting the transcript from the October 30, 2019 motion hearing, at 17–

19).
29 Id. (quoting the transcript from the October 30, 2019 motion hearing, at 17–19).
30 Id. (quoting the transcript from the October 30, 2019 motion hearing, at 17–19).
31 Id. at 4 (quoting the transcript from the October 30, 2019 motion hearing, at 17–

19) (continuing, “I think everything is going to be obviated. We will see if there are
any underlying separate statements that were then incorporated into the
supplemental report. If there are, [defendants]’ll get them. We don’t have them. We’ll
see if they exist.”).
                                          6
     Case 2:17-cr-00201-LMA-DMD Document 1232 Filed 11/02/20 Page 7 of 45




after that exchange, the U.S. Magistrate Judge reminded the government of the scope

of its obligations under Brady.32

       According to the government, on June 4, 2019:

       the government met with Detective Jefferson a second time at the NOPD
       homicide office. During this meeting, the government obtained an
       electronic copy of what has been represented upon [sic] the entirety of
       the NOPD homicide file. Upon reviewing the file, the government
       contacted Detective Jefferson to inquire, again, about the missing
       recording. The government was informed by Detective Jefferson that he
       would continue to search for the recording.33

Apparently, Jefferson did not find the recording.

       In a letter addressed to defendants’ counsel and dated October 28, 2019, the

government listed the “supplemental discovery items” that it had just made available

to said counsel, including a “Transcript of Robert Donnell’s 911 call” and

“Photographs shown to Robert Donnell[.]”34 In that same letter, the government




32 See id. at 6 (quoting R. Doc. No. 462, at 7 (“Further, the Court remarks that at the
oral hearings on the various Brady motions that have been before the Court, the
government has equated Brady material with material that will “exonerate”
defendants. This Court reminds the government that this is not the Brady standard.
‘Exoneration’ and ‘Brady’ are not synonymous. Brady material is any evidence
favorable to the accused “where the evidence is material either to guilt or to
punishment.” 373 U.S. at 87 (emphasis added). This definition encompasses a larger
swath of material than material that would merely exonerate a defendant. Moreover,
and as this Court noted above, ‘the individual prosecutor has a duty to learn of any
favorable evidence known to the others acting on the government's behalf in
th[e] case, including the police.’ Strickler, 527 U.S. at 281 (citation and internal
quotation marks omitted) (emphasis added). That means that the government may
not simply wait and see whether any Brady material may arise during its
investigation. The government has an affirmative duty to search for Brady material
and should actively do so.”) (emphasis in original)).
33 R. Doc. No. 1077, at 3–4.
34 R. Doc. No. 1032-2, at 4.


                                          7
     Case 2:17-cr-00201-LMA-DMD Document 1232 Filed 11/02/20 Page 8 of 45




informed defendants that it had been “unable to locate” the recording of the

interview.35 In relevant part, the letter states:

       Also note, per NOPD they are unable to locate interview recordings of
       Robert Donnell, Kayla Abram, Tony Hernandez, Irene Hernandez, Mary
       Caire, Aisha Gooden, Wesley Finner, and Dana Zeringue (as noted in
       NOPD reports). NOPD will provide written confirmation that they are
       unable to locate these recordings.36

       Two days later, on October 30, 2019, during a motion hearing before this Court

held in advance of the November 2019 trial of the non-capital defendants, the

government, for the first time, “advised that color photographs of the five defendants

were shown to Mr. Donnell, in preparation for his testimony at trial, in a one-by-one

display of each of the five defendants.”37 According to the government, upon viewing

the photographs, Donnell could not identify any defendant.38 The Court questioned

the government about whether Donnell’s inability to identify anyone from the

photographs was exculpatory.39 The government responded that Donnell’s inability

to identify anyone was “not exculpatory. That’s neutral. Neutral information is not

Brady.”40

       The next day, October 31, 2019, counsel for George sent a letter to the

government seeking discovery of documents related to the possession of the recording




35 R. Doc. No. 1032-1, at 6; R. Doc. No. 1113, at 1; see also R. Doc. No. 1077, at 4.
36 R. Doc. No. 1032-2, at 2 (reproducing R. Doc. No. 800-2, at 4) (emphasis removed).
37 R. Doc. No. 1032-1, at 6.
38 Id.
39 Id. (quoting the transcript from the October 30, 2019 motion hearing, at 10–11).
40 Id. at 7 (quoting the transcript from the October 30, 2019 motion hearing, at 10–

11).
                                           8
     Case 2:17-cr-00201-LMA-DMD Document 1232 Filed 11/02/20 Page 9 of 45




of Donnell’s interview and the government’s efforts to locate it. 41 In that letter,

counsel for George emphasized that in none of the previously discovered material had

Donnell indicated that he observed face coverings or masks obfuscating his view of

the faces of the individuals completing the criminal activity. 42 Therefore, counsel for

George argued that, “[w]hen considered in the context of Mr. Donnell having viewed

photographs of the accused without making an identification, the recording is

revealed to be exculpatory evidence, the government’s notions about ‘neutral’

evidence notwithstanding.”43 The government did not reply to this request.44




41 R. Doc. No. 800-2 (reproducing letter). Specifically, counsel for George sought
discovery “of the following evidence and information:
1. When did the government attorneys first seek to secure or take possession of the
    recording?
2. How did the government attorneys communicate their desire to secure or take
    possession of the recording?
3. What steps, if any, did the government attorneys take to secure or preserve the
    recording?
4. When did the government attorneys first learn that the recording could not be
    located?
5. How were the government attorneys informed that the recording could not be
    located?
6. Provide copies of any and all communications between the government and its
    agents and the pertinent law enforcement agencies involved, including the NOPD,
    regarding the answers to numbers 1 through 5, above, including email chains,
    memos, letters, or any other documents regarding the attempt to locate, acquire,
    secure, or dispose of the referenced recording.” R. Doc. No. 800-2, at 6; R. Doc. No.
    800-1, at 3–4.
42 R. Doc. No. 800-2, at 6.
43 Id.
44 R. Doc. No. 800-1, at 4.


                                           9
     Case 2:17-cr-00201-LMA-DMD Document 1232 Filed 11/02/20 Page 10 of 45




       During the trial of the non-capital defendants, Donnell testified.45 In his

testimony, Donnell stated what he observed from his car on the morning of December

18, 2013. He described how he followed the vehicle along an indirect route:

       We made -- we met up at one corner. They went straight; I went straight.
       Then we met up at the next corner, catty-corner, away from where I'm
       going. They went straight again; I went straight again. So now we're
       going to go to our third catty-corner back -- going away from the bank
       towards the river.

       And then they must have beat me to it, and they went a couple streets
       ahead of me. I seen them go in front of me, but I wasn't to the corner yet.
       So when I got to the corner, the SUV was gone. Then I made another
       corner and I'm heading -- I don't recall the street name, but I'm heading
       towards the river. And I went a couple of blocks, and I saw two
       gentlemen running out of a back yard. And by this time, I'm two houses
       up the street from them, and they got into shade of green Honda, a little
       Honda[.]46

The government asked whether Donnell stopped as he saw the people entering the

Honda.47 “No, sir,” Donnell stated, “I continued to roll on.”48

       On cross-examination, Donnell confirmed that on the same day as the crime,

he went to the NOPD and “made a statement to the police” about what he saw occur. 49

Donnell further confirmed that he made a statement to “[a] lady FBI” agent and that

the information he relayed during his interview was more detailed than what he

recalled at the time of the trial of the non-capital defendants.50 Specifically, when




45  R. Doc. No. 1032-1, at 8; R. Doc. No. 1077-1 (copy of the official transcript of
Donnell’s testimony spanning twenty-three pages).
46 R. Doc. No. 1077-1, at 4.
47 Id. at 10.
48 Id.
49 Id. at 13.
50 Id. at 19.


                                           10
     Case 2:17-cr-00201-LMA-DMD Document 1232 Filed 11/02/20 Page 11 of 45




asked if he “remember[ed] telling [the agent] that [one of the men Donnell observed]

was wearing a baseball cap[,]” Donnell answered, “I do not think I ever said baseball

cap. I may have said cap. I think it was a knitted cap. Things were hectic at the

NOPD.”51 When asked if he “remember[ed] telling her that [one of the men he

observed] was wearing a light colored shirt[,]” Donnell answered, “I do not remember

that, but if that's what I said that day, it was fresh in my mind that day.”52 And when

asked if he “remember[ed] talking about the gentleman with the passenger side --

getting into the passenger side as having a light colored shirt also[,]” Donnell

answered, “I do not remember if I said that. Again, if I said it that day, then I'm

confident in my memory.”53 Donnell also recalled that one individual he saw driving

a vehicle “appeared to be about 160 pounds, and he – if I remember correctly, he may

have had a cap, a knitted hat maybe.”54 As to that individual’s hair, Donnell stated

that he “[p]ossibly had dreadlocks hanging out[;]”55 Donnell answered affirmatively

when asked whether the driver was “[m]aybe medium complected?”56

       Throughout Donnell’s testimony at the trial of the non-capital defendants,

“counsel for either George, Ofomata, or Johnson were present[,]” and, pursuant to an

Order from the Court, were permitted to take notes.      57   According to defendants,



51 Id.
52 Id.
53 Id. at 20.
54 Id. at 15.
55 Id.
56 Id. at 16. The Court cannot determine whether the questions asked of Donnell

during cross-examination resulted from information provided based on law
enforcement summaries of Donnell’s interview or the 911 transcript.
57 R. Doc. No. 1077, at 4.


                                          11
     Case 2:17-cr-00201-LMA-DMD Document 1232 Filed 11/02/20 Page 12 of 45




during his testimony, Donnell “made it clear that what he told the police in that

recording on the day of the crime in December 2013 was more detailed than what he

could remember at trial in November of 2019.”58 The non-capital defendants were

found guilty.

       “Subsequently,”59 the government provided the capital defendants with a

letter, a copy of which defendants appended to the instant motion and which the

government also attached to its opposition.60 The letter, from Lieutenant Wayne M.

DeLarge II, New Orleans Police Department, Commander, Homicide Section, is

addressed to United States Attorney for the Eastern District of Louisiana Peter G.

Strasser and dated March 13, 2020. The letter states, in full:

       Please note this correspondence shall serve as a formal response
       concerning missing items, specifically recorded interviews, as it relates
       to New Orleans Police Department Item number L-24488-13, which was
       a Homicide by Shooting Incident that occurred on December 18, 2013,
       at 2331 South Carrollton Avenue, New Orleans, Louisiana . . . . The
       investigation was assigned to New Orleans Police Department Homicide
       Detective Joseph Jefferson.

       Detective Jefferson was assisted by other members of the Homicide
       Section, who met with and interviewed known individuals. The
       interviews were said to be recorded and relinquished to Detective
       Jefferson. However, after diligent and exhaustive searches of the
       homicide case file, electronic mail, and detectives’ digital recorders, the
       recorded statements cannot be located. Based upon the aforementioned,
       the New Orleans Police Department’s Homicide Section cannot produce
       the requested recorded statements. The missing recorded interviews
       are of the following individuals: Robert Donnell, Kayla Abram, Tony
       Hernandez, Irene Hernandez, Mary Caire, Aisha Gooden, Wesley
       Finner, and Dana Zeringue.61


58 R. Doc. No. 1032-1, at 9.
59 Id. at 8.
60 R. Doc. Nos. 1032-2, at 5 1077-2, at 1.
61 R. Doc. Nos. 1032-2, at 5; 1077-2, at 1.


                                              12
     Case 2:17-cr-00201-LMA-DMD Document 1232 Filed 11/02/20 Page 13 of 45




Accordingly, neither the government nor defendants possess the recording of

Donnell’s interview by law enforcement on the date of the underlying offenses.

             B. Procedural History Related to Donnell’s Evidence

       This Court and the U.S. Magistrate Judge have previously addressed issues

related to Donnell’s recorded statement. 62 In July of 2019, the U. S. Magistrate Judge

considered, among other motions, three motions,63 filed by each defendant separately,



62 See R. Doc. Nos. 335, 337, 372; see also R. Doc. No. 1077, at 5 (“Defendants have
robustly litigated Donnell’s recorded statement to NOPD, as it relates to their
characterization of the statement as exculpatory.”).
63 R. Doc. No. 335, at 11–12 (motion by Ofomata to Compel Production of Exculpatory

Materials, specifically requesting:

       Statements of witnesses to the robbery and shooting who do not identify
       Chukwudi Ofomata by name. Statements include but are not limited to:
       recorded statements (audio and/or audio/visual), signed statements,
       notes of statements, summaries of statements, and grand jury testimony
       in the possession of all law enforcement agencies, including but not
       limited to the FBI, New Orleans Police Department (NOPD), Jefferson
       Parish Sheriff’s Office (JPSO), Tulane University Police, U.S. Attorney’s
       Offices, Louisiana State Police Crime Lab, and Department of Justice
       (DOJ)
and
       Statements of witnesses to the robbery and shooting who describe the
       robbers involved differently than 5’11”, 215 pounds, with short hair (no
       dreadlocks). Statements include but are not limited to: recorded
       statements (audio and/or audio/visual), signed statements, notes of
       statements, summaries of statements, and grand jury testimony in the
       possession of all law enforcement agencies, including but not limited to
       the FBI, New Orleans Police Department (NOPD), Jefferson Parish
       Sheriff’s Office (JPSO), Tulane University Police, Louisiana State Police
       Crime Lab, U.S. Attorney’s Offices and Department of Justice (DOJ).);

R. Doc. No. 337-1, at 10–11 (motion by George to Compel Exculpatory Information
and Materials, including “Statements of witnesses to the charged robbery and
shooting who do not identify Lilbear George as a participant” and “Statements of
witnesses to the charged robbery and shooting who describe the perpetrators
                                          13
   Case 2:17-cr-00201-LMA-DMD Document 1232 Filed 11/02/20 Page 14 of 45




to compel the production of exculpatory information and materials. 64 The U. S.

Magistrate Judge found that defendants’ request for (1) “statements of witnesses to

the robbery and shooting who do not identify Ofomata by name”65 and for (2)

“statements of witnesses who describe defendants differently,” two categories into

which Donnell’s statements at his initial interview fall, was not “covered under

Brady” because such evidence was “neutral” rather than exculpatory or impeachment

evidence.66

      On October 8, 2019, this Court issued an Order and Reasons67 denying

defendants’ motion68 to reconsider the U.S. Magistrate Judge’s Order. The Court




differently than the appearance of Lilbear George, 5'8' medium weight, light skinned,
with long “good” or non-dread-locked hair.”); R. Doc. No. 372, at 4 (motion by Johnson
to Compel Production of Exculpatory Information and Materials, including
“Statements of witnesses to the charged robbery and shooting who do not identify
Curtis Johnson as a participant or who describe the perpetrators differently than the
appearance of Curtis Johnson.”).
64 R. Doc. No. 462.
65 R. Doc. No. 462, at 3. The Court notes that the government misquotes the U.S.

Magistrate Judge. The government states, as if quoting the U.S. Magistrate Judge,
that the U.S. Magistrate Judge “stated that that [sic] ‘statements of witnesses to the
robbery and shooting who did not identify defendants by name’” were “neutral and
not Brady.” R. Doc. No. 1077 at 5–6 (misquoting R. Doc. No. 462, at 3). In fact, the
U.S. Magistrate Judge addressed only “statements of witnesses to the robbery and
shooting who do not identify Ofomata by name.” R. Doc. No. 462, at 3. However, the
Court has since clarified that this determination by the U.S. Magistrate Judge does
apply equally to George and Johnson. See R. Doc. No. 623, at 15–16 (stating that
“requests 1, 4, 5, 14, and 16, which the Magistrate Judge enumerated relative to
Ofomata, were similarly made by Johnson and/or George” and that “[t]he Magistrate
Judge’s rulings . . . relative to Ofomata apply equally to the identical requests by
George and Johnson.”).
66 R. Doc. No. 462, at 4. The U.S. Magistrate Judge also addressed other requests not

pertinent to the instant motion.
67 R. Doc. No. 623.
68 R. Doc. No. 535.


                                         14
     Case 2:17-cr-00201-LMA-DMD Document 1232 Filed 11/02/20 Page 15 of 45




reasoned that the U.S. Magistrate Judge’s rulings with respect to requests 1 and 2,

supra, “were not clearly erroneous because it appears that the government has

already provided the defendants with the information requested within these

categories to the extent that such information is in the government’s possession” and

because “for statements of witnesses to the robbery, the government provided the

defendants with the New Orleans Police Department (“NOPD”) supplemental

homicide report, which ‘summarizes all witness statements.’”69 However, the Court

added in a footnote that “the Court does not agree that these requests all pertain to

neutral evidence not subject to disclosure under Brady, [but] the Court finds . . . that

the government has satisfied its Brady obligation as to such evidence of which the

government is aware.”70

       On February 5, 2020, George filed a motion 71 to compel discovery of evidence

concerning Donnell’s missing recorded statement. In that motion, George described

the spoilation of evidence doctrine and stated that the government had failed to reply

to George’s earlier letter, dated October 31, 2019, requesting discovery as to the

missing recording of Donnell’s interview.72 Upon receipt of the motion, the U.S.

Magistrate Judge ordered the government to obtain information from the NOPD




69 R. Doc. No. 623, at 9. Because the government states that it has not provided
defendants with an unredacted version of the NOPD supplemental report, see R. Doc.
No. 1077, at 3, 10, the Court presumes this disclosed statement is a redacted version
of the same.
70 R. Doc. No. 623, at 8 n.23. See additional discussion, infra.
71 R. Doc. No. 800.
72 Id. at 4.


                                          15
     Case 2:17-cr-00201-LMA-DMD Document 1232 Filed 11/02/20 Page 16 of 45




explaining the whereabouts of the recording.73 On March 19, 2020, after conducting

oral hearings74 and upon receipt of the letter from NOPD that the recording could not

be located, the U.S. Magistrate Judge issued an Order75 denying George’s motion76 to

compel discovery of the recording of Donnell’s statement on the ground that the U.S.

Magistrate Judge could not compel a party to produce what that party “does not

have.”77 The Order did not address whether the underlying content was potentially

exculpatory.78

                    C. Status of Evidence Related to Donnell

       According to the government, it has disclosed to defendants: (1) the audio

recording of Donnell’s 911 call;79 (2) a transcript of Donnell’s 911 call;80 and (3) copies

of the photographs Donnell observed during his visit to the FBI Office.81 Additionally,

defendants possess Donnell’s transcribed testimony from the trial of the non-capital

defendants.82



73 R. Doc. No. 862 (“IT IS FURTHER ORDERED that Defendant George’s Motion to
Compel Discovery of Evidence Concerning “Missing” Witness’ Recorded Statement
[Doc. #800] is TAKEN UNDER ADVISEMENT. No later than ten (10) days from the
date of this minute entry, the parties shall send letters to the Court’s eFile box to
inform it of the government’s request to the New Orleans Police Department.”)
(emphasis removed).
74 R. Doc. No. 373 & 414.
75 R. Doc. No. 874
76 R. Doc. No. 800.
77 R. Doc. No. 874, at 1.
78 See id.
79 R. Doc. No. 1077, at 2.
80 R. Doc. No. 800-2, at 4 (reproducing the list of supplemental discovery provided by

the government to defendants on October 28, 2019).
81 R. Doc. No. 1077, 4–5 (“The government has provided defendants with the

photographs that Donnell observed.”).
82 Id. at 4.


                                            16
     Case 2:17-cr-00201-LMA-DMD Document 1232 Filed 11/02/20 Page 17 of 45




       The government has in its possession, but has not yet disclosed to defendants,

(1) “the unredacted NOPD supplemental report” and (2) “the FBI 302” related to

Donnell’s initial law enforcement interview, because, according to the government,

“those reports are protected from disclosure at this time by the Jencks Act.”83 The

government states that it intends to provide those two documentations of Donnell’s

statements to defendants “two weeks before trial”84 and that it “is prepared to produce

the statements should [the] Court order such.”85

                                          III.
       Defendants assert in their motion that “through the wilful [sic] dilatory neglect

of the government, the[y] have been denied access to an irreplaceable and unique

piece of evidence: the recorded statement to law enforcement of an eye witness to the

entire criminal episode.”86 The consequences of this unavailability are, according to

defendants, manifold. First, “[w]ithout that ‘best evidence’ recording, the defendants

are now left unable to effectively cross-examine Mr. Donnell at trial.”87 Second, “[i]n

any multiple defendant death-penalty case, life or death turns on the relative

culpability of the defendants.     In this three-defendant death penalty case, the

recorded statement of an eyewitness who saw only two active shooters takes on added

importance.”88




83 R. Doc. No. 1077, at 2–3.
84 R. Doc. No. 1077, at 10.
85 Id. at 12.
86 R. Doc. No. 1032-1, at 9.
87 Id. at 9.
88 Id. at 9.


                                          17
     Case 2:17-cr-00201-LMA-DMD Document 1232 Filed 11/02/20 Page 18 of 45




       As such, defendants move the Court, pursuant to the Fifth, Sixth, and Eighth

Amendments to the United States Constitution, and Federal Rules of Evidence 104,

403, and 701,89 to exclude the testimony of Donnell on the ground that such testimony

violates the Due Process, Equal Protection, and Cruel and Unusual Punishment

clauses; is tainted; is unreliable; and “its probative value is substantially outweighed

by the danger of unfair prejudice.”90 Defendants also move the Court to sanction the

government by prohibiting the death penalty, on the theory that the government

should be prohibited from seeking that penalty, because of the government’s

“mishandling of critical evidence.”91 Defendants request that, “[a]t a minimum,” the

Court conduct an evidentiary hearing to ascertain “the circumstances of the loss of

the evidence[.]”92

       The government opposes the motion and describes defendants’ arguments as

“nothing more than hyperbole.”93 In addition to asserting that defendants fail to

establish any of the alleged claims, the government disagrees that defendants are

unable to prepare an effective defense because they lack the recorded statement. 94

Acknowledging that the reports (and therefore, in all likelihood, the recording)

contain some inconsistencies with Donnell’s trial transcript and/or 911 recording, the

government asserts that “[m]ere inconsistencies are not tantamount to exculpatory



89 R. Doc. No. 1032, at 1.
90 Id.
91 Id.
92 Id.
93 R. Doc. No. 1077, at 1.
94 Id. at 9 (stating that defendants “should be sufficiently capable of making effective

use out of Donnell’s statements”).
                                          18
     Case 2:17-cr-00201-LMA-DMD Document 1232 Filed 11/02/20 Page 19 of 45




evidence.”95    As to an inconsistency regarding the make of a car apparently

highlighted by the reports (and therefore, in all likelihood, the recording), the

government concedes that this “falls under the umbrella of impeachment evidence”

but insists that it is “not exculpatory.”96

       The government “concede[s]” that “the ‘best evidence’ of the recorded statement

is in fact the recorded statement,” but argues that “the two reports detailing Donnell’s

statements are comparable to Donnell’s recording” and that, moreover, defendants

have “had the opportunity to sit through the [Brumfield and Esteves] trial, and

compare the trial transcript to the 911 recordings[.]”97 As such, according to the

government, “[t]he totality of all of Donnell’s statements more than suffice for the

absence of the recorded statement, which is memorialized in the NOPD supplemental

report and FBI 302.”98 The government further argues that defendants “are aware

of Donnell’s inconsistences and have ample time prior to trial to prepare for cross-

examination of Donnell about his inconsistencies[.]”99

       The Court will first address defendants’ arguments for exclusion grounded in

the U.S. Constitution.     Second, the Court will consider defendants’ arguments

grounded in the Federal Rules of Evidence. Finally, the Court will turn to defendants’

requests for an evidentiary hearing and sanctions.

                                              IV.



95 Id. at 12.
96 Id. at 9.
97 Id.
98 Id.
99 Id. at 7.


                                              19
   Case 2:17-cr-00201-LMA-DMD Document 1232 Filed 11/02/20 Page 20 of 45




      Defendants make three constitutional arguments as to why Donnell should be

excluded as a witness at trial. The Court will address each in order.

                                  A. Due Process

      The Due Process Clause of the Fifth Amendment of the United States

Constitution requires that the prosecution disclose all evidence that favors a

defendant which is material to the issue of guilt or which could impeach the testimony

of any witness.   Brady v. Maryland, 373 U.S. 83, 87 (1963).         Accordingly, “the

government violates the Constitution’s Due Process Clause ‘if it withholds evidence

that is favorable to the defense and material to the defendant’s guilt or punishment.’”

Turner v. United States, 137 S. Ct. 1885, 1888 (2017) (quoting Smith v. Cain, 565 U.S.

73, 75 (2012)); see United States v. Bagley, 473 U.S. 667, 675 (1985) (finding that due

process requires the disclosure of all material exculpatory, favorable or impeachment

evidence which “if suppressed, would deprive the defendant of a fair trial.”); Floyd v.

Vannoy, 894 F.3d 143, 161–62 (5th Cir. 2018), cert. denied, 139 S. Ct. 573 (2018).

      The government’s Brady obligation “extends to impeachment evidence as well

as exculpatory evidence.” United States v. Swenson, 894 F.3d 677, 683 (5th. Cir.

2018); see Bagley, 473 U.S. at 676 (“Impeachment evidence . . . as well as exculpatory

evidence, falls within the Brady rule.”) (citing Giglio v. United States, 405 U.S. 150,

154 (1972) (requiring that evidence of an agreement between the government and key

witness be disclosed). The prosecution also has a duty to disclose any favorable

evidence of which it is aware that could be used to obtain further evidence. See Giles

v. Maryland, 386 U.S. 66, 74 (1967); Sellers v. Estelle, 651 F.2d 1074, 1077 n.6 (5th



                                          20
   Case 2:17-cr-00201-LMA-DMD Document 1232 Filed 11/02/20 Page 21 of 45




Cir. 1981) (evidence suppressed was material to the preparation of petitioner's

defense, regardless whether it was intended to be admitted into evidence). However,

the Fifth Circuit has held that “neutral” evidence does not fall “within the purview of

Brady[.]” See United States v. Johnson, 872 F.2d 612, 619 (5th Cir. 1989) (“Neutral

or inculpating evidence is not within the purview of Brady.”); United States v.

Dillman, 15 F.3d 384, 390 (5th Cir. 1994) (finding that statement that witness lacked

recollection was neutral, not exculpatory).

      The government’s Brady obligation “exists irrespective of a request from the

defense” and applies to “all evidence known not just to the prosecutors, but ‘to others

acting on the government’s behalf in the case, including the police.’” Floyd, 894 F.3d

at 161–62 (quoting Kyles v. Whitley, 514 U.S. 419, 437 (1995)); see Strickler v. Greene,

527 U.S. 263, 281 (1999) (stating that prosecutors must comply with the duty

articulated in Kyles “[i]n order to comply with Brady”); United States v. Manners, 384

F. App’x 302, 307–08 (5th Cir. 2010) (“It is well-settled that the government may be

charged with the knowledge of its investigating agents.”); see also United States v.

Antone, 603 F.2d 566, 569–70 (5th Cir. 1979) (predating Kyles; rejecting the

government’s argument that knowledge should not be imputed from state

investigators to the federal prosecutors because “the two represent entirely separate

sovereigns[,]” and while not “endors[ing] a Per se rule[,]” (instead “prefer[ring[ a case-

by case analysis of the extent of interaction and cooperation[,]”) noting that the state

and local government had “pooled their investigative energies to a considerable

extent” including combined interview, and reasoning that “[i]mposing a rigid



                                           21
   Case 2:17-cr-00201-LMA-DMD Document 1232 Filed 11/02/20 Page 22 of 45




distinction between federal and state agencies which have cooperated intimately from

the outset of an investigation would artificially contort the determination of what is

mandated by due process.”); United States v. Auten, 632 F.2d 478, 481 (5th Cir. 1980)

(“The basic import of Brady is . . . that there is an obligation on the part of the

prosecution to produce certain evidence actually or constructively in its possession or

accessible to it in the interests of inherent fairness . . . If disclosure were excused in

instances where the prosecution has not sought out information readily available to

it, we would be inviting and placing a premium on conduct unworthy of

representatives of the United States Government.” (internal quotation omitted)).

      Where the exculpatory value of evidence is apparent, the government’s duty to

disclose such evidence applies regardless of the good faith or bad faith of the

prosecution. See Youngblood v. West Virginia, 547 U.S. 867, 869 (2006). Where

evidence’s exculpatory value is “undetermined, but may be potentially useful to the

defense, then a defendant must show that the government acted with bad faith in

destroying the evidence” in order to establish a due process violation. United States

v. Salazar, 317 F. Supp.3d 935, 937 (W.D. Tex. 2008) (citing Arizona v. Youngblood,

488 U.S. 51, 58 (1988)) (“[U]nless a criminal defendant can show bad faith on the part

of the police, failure to preserve potentially useful evidence does not constitute a

denial of due process.” (internal quotation marks omitted)); see also Illinois v. Fisher,

540 U.S. 544, 547–48 (2004) (finding due process not violated where evidence was

potentially exculpatory but the police acted “in good faith and according to normal

police procedures”); United State v. Moore, 452 F.3d 382, 388 (5th Cir. 2006) (per



                                           22
      Case 2:17-cr-00201-LMA-DMD Document 1232 Filed 11/02/20 Page 23 of 45




curiam) (holding that “absent a showing of bad faith, failure to preserve potentially

useful evidence does not constitute a denial of due process”); United States v.

McNealy, 625 F.3d 858, 868 (5th Cir. 2010) (“[F]ailure to preserve merely potentially

useful evidence does not constitute a denial of due process absent a showing of bad

faith.”).

                                    1. Arguments
        In support of their claim that their right to due process has been violated,

defendants cite McNealy, 625 F.3d, and argue that “the lost recording of Robert

Donnell is at the very least ‘potentially exculpatory’”100 as to “one or all three” of

them101 and that the government has acted in bad faith.102         In support of this

assertion of bad faith, defendants argue that the government has “revealed a flawed

understanding of its responsibility to seek out such evidence, and once on notice of

the request that such evidence be produced in discovery, failed to do anything in a

timely fashion so as to see to its preservation, even if it was not yet ripe for

disclosure.”103



100 R. Doc. No. 1032-1, at 14.
101 Id. at 10.
102 Id. at 15 (summarizing McNealy’s holding as: “Where it is shown that the lost

evidence was material and exculpatory, or only potentially useful, but lost as a result
of bad faith on the part of the government, the defendant has made a showing of a
denial of due process”).
103 Id. (stating that:

        only in May of 2019, did the government for the first time tell the Court
        that they were going to personally going to go to [sic] the New Orleans
        Police Department offices to seek out the statements, and not until
        October, 2019, on the very eve of the non-capital trial, did the
        government actually bother to check and learn that the statements
        ‘could not be located.’);
                                          23
   Case 2:17-cr-00201-LMA-DMD Document 1232 Filed 11/02/20 Page 24 of 45




      The government flatly denies that defendants’ due process rights were violated

and dismisses defendants’ arguments as “meritless.” 104 First, the government states

that defendants have “no basis”105 for their assertion that Donnell’s recorded

interview is exculpatory and asserts that defendant’s argument “rests heavily on

speculation.”106 “On the contrary,” the government avers, “Donnell’s statements and

trial testimony, even with minor inconsistencies, does [sic] not rise to the level of

exculpatory evidence.”107 According to the government, “[t]he statements provided

by Donnell do not exculpate any of the defendants. In fact, Donnell’s statements

provide corroboration of the investigation.”108 Indeed, according to the government,

“Donnell’s recorded statement, as summarized in the NOPD supplemental Report

and FBI 302, is not favorable evidence that is material to the defendants guilty or

punishment. At best, the evidence is neutral evidence that merely corroborates

evidence that suggests the guilt of the defendants.”109




see also id. at 5 (asserting that the government’s exchange with the U.S. Magistrate
Judge from May of 2019:
        is revealing on a few scores: 1) eighteen months after the indictment,
        the government had still not bestirred itself to seek out important
        evidence in the possession of the NOPD, only a mile away from its
        offices; 2) the government considered itself divorced from the police
        department upon which it relied to obtain the execution of three men;
        and, 3) on that date, May 29, 2019, the government promised the court
        on the record that it would get the recordings directly from the NOPD.).
104 R. Doc. No. 1077, at 1 and 7.
105 Id. at 7.
106 Id. at 8.
107 Id. at 7.
108 Id. at 8.
109 Id. at 10.


                                          24
      Case 2:17-cr-00201-LMA-DMD Document 1232 Filed 11/02/20 Page 25 of 45




        The government concedes that Donnell had made “inconsistent statements

about the make of the vehicle, Honda versus Hyundai[,]” but that “while the

inconsistency falls under the umbrella of impeachment evidence, it is not

exculpatory.”110 The government adds that “[t]he same pertains to any suggestion

that Donnell misstated the number of individuals who he saw commit the murder

and exit the getaway car.”111 The government concludes that “[m]ere inconsistencies

are not tantamount to exculpatory evidence [and] . . . . [t]he defendants have failed

to show the recorded statement contained exculpatory information.”112

        The government also argues that defendants have “fail[ed] to show [a] bad

faith motive by the government” for the recording’s disappearance.113: “While the

NOPD’s failure to have maintained Donnell’s recorded statement is negligent, there

is no showing that the department acted in bad faith.” 114 The government adds that

“as is pertinent to the [federal] government, there is no evidence offered that the

government has participated in or acquiesced to the statement being unable to be

located.”115     Distinguishing between “the government” and the NOPD, the

government explains that it “has not suppressed the recorded statement[,]” because

it “neither possessed nor maintained custody of the statement.” 116 Accordingly, the




110 Id. at 9.
111 Id.
112 Id. at 12.
113 Id. at 9.
114 Id. at 10.
115 Id.
116 Id. at 12.


                                         25
      Case 2:17-cr-00201-LMA-DMD Document 1232 Filed 11/02/20 Page 26 of 45




government asserts that defendants “have failed to show that the government acted

in bad faith as it relates to the absence of the recording.”117

        Finally, the government notes that in this case, because of the trial of the non-

capital defendants, the capital defendants “have a unique opportunity that is seldom

afforded defendants in that they currently know the details of a testifying witness’

statement and testimony.”118 The government states that, “[w]hile this does not

absolve the government of complying with its Brady obligations, it is worth pointing

out that the defendants have knowledge of what Donnell stated when he was

interviewed by NOPD and knowledge of inconsistencies made [in] his 911 statement

and his initial statement.” 119 Moreover, “[t]he substance of Donnell’s statement is

stated in the NOPD supplemental report and the FBI 302”120—and “[t]he government

fully intends to provide the defendants with the statements so that they can make

effective use of the statements at trial.”121 In sum, the government asserts that “there

is no Brady violation[,]”122 and it argues that defendants’ motion should be denied. 123

        In reply, defendants counter two points made by the government. First,

defendants state that the government’s claim “that the missing recording is not

exculpatory” cannot possibly be supported by the evidence where the recording is




117 Id. at 10.
118 Id. at 11.
119 Id. at 12.
120 Id. at 8.
121 Id. at 12.
122 Id. at 11.
123 Id. at 12.


                                           26
      Case 2:17-cr-00201-LMA-DMD Document 1232 Filed 11/02/20 Page 27 of 45




unavailable.124 “[W]ithout the benefit of the recorded statement the government can

only imagine its contents and only hope that it matches the reports.”125 Defendants

then delineate the specific details relayed by Donnell during his testimony at the trial

of the non-capital defendants and explain that Donnell “recalled telling the police

details regarding hairstyles and builds . . . [;] noting the [skin tone] of the Tahoe

driver . . . . Given the centrality of his testimony in this case, particularly in view of

the need for the jury to consider relative culpability among three death-eligible co-

defendants,”126 such evidence is “at the very least” potentially exculpatory,127

particularly given the fact that “[Donnell] only saw two shooters.”128           Second,

defendants dispute the relevance of the government’s argument that it cannot have

acted in bad faith when it “neither possessed nor maintained custody of the

statement.”129 Defendants state:

        it bears repeating that the Magistrate felt constrained to emphasize to
        the government that it was responsible for far more than what found its
        way to the attorneys’ desks at their offices on Poydras Street. Rather,
        the government attorneys have an affirmative duty to seek out favorable
        evidence in the possession of others acting on its behalf. Those others
        would include in this case the NOPD Homicide Section.130
                                       2. Analysis




124 R. Doc. No. 1113, at 2 (“The government states (without evidence) that the lost
Donnell recording is not exculpatory and claims that, in any event, (without evidence)
the police reports or 302s are ‘comparable to Donnell’s recording.’”).
125 Id.
126 Id. at 2–3.
127 Id. at 2.
128 Id. (emphasis in original).
129 Id. at 3.
130 Id. at 3–4.


                                           27
   Case 2:17-cr-00201-LMA-DMD Document 1232 Filed 11/02/20 Page 28 of 45




      A defendant’s due process rights are violated when the government, in bad

faith, fails to preserve potentially useful evidence. See Youngblood, 488 U.S. at 57.

In McNealy, the government destroyed the defendant’s computer after duplicating

the three hard drives therein. McNealy, 625 F.3d at 869. The defendant argued that

the computer’s destruction violated his due process rights because “the mishandling

of the defective hard drive prohibited him from using ‘exculpatory evidence

potentially available on it’” and because, as a consequence of the computer’s

destruction, he was    “forced to rely on the Government's claims that the two

remaining hard drive copies were accurate[.]” Id. The Fifth Circuit found that the

destroyed computer “should be considered ‘potentially useful evidence’ rather than

‘material exculpatory evidence; because the defendant did ‘not argue that he knows

of any potentially exculpatory evidence, nor does he identify what evidence might be

contained in the partially defective hard drive[.]” Id. Accordingly, the Fifth Circuit

analyzed McNealy’s due process claim under the “bad-faith standard.” See id.

      The Fifth Circuit found that the government “was at least negligent” in

destroying the computer, id., but affirmed the district court’s finding that the

government did not act in bad faith. Id. at 870. In reaching that conclusion, the

McNealy court explained: “there is no evidence that they intended to destroy the

evidence in order to impede McNealy's defense . . . . The original computer was

destroyed as a result of miscommunication between divisions of the federal

government, not as a result of bad faith.” Id. The Fifth Circuit quotes the district

court as explaining: “[T]here was not a real clear explanation to what happened to it.



                                         28
      Case 2:17-cr-00201-LMA-DMD Document 1232 Filed 11/02/20 Page 29 of 45




It seems to me that there were several arms of the federal government working on

this case and many other cases and that simply the evidence in being transported

back to the FBI or back to some other federal agency was either misplaced or lost.

There’s no evidence here that this evidence was destroyed purposefully.” Id. at 869.

                       a. The Recording’s Value Under Brady

        The U.S. Magistrate Judge previously determined131 that certain types of

evidence, which included the recording of Donnell’s statement, were neutral, not

exculpatory, and did not constitute Brady material.132 The Court affirmed that the

government had satisfied its Brady obligation, and it upheld the U.S. Magistrate

Judge’s Order.133 However, that determination was made before it was clear to the

U.S. Magistrate Judge, this Court, or the government, that said recording could not

be located and before Donnell testified at the trial of the non-capital defendants.

        Since the U.S. Magistrate Judge’s Order and the Court’s subsequent Order

were issued, the unavailability of Donnell’s recording has been established and

portions of Donnell’s testimony have called into question the government’s assertion

relative to the recording. Moreover, the U.S. Magistrate Judge does not appear to

have considered whether the evidence was “potentially exculpatory,” which is

relevant when analyzing the instant due process claim. 134 Consequently, it would be




131 R. Doc. No. 462, at 4 (Order of U.S. Magistrate Judge).
132 R. Doc. No. 623, at 8 (Order and Reasons of the Court).
133 Id.
134 R. Doc. No. 462, at 4.


                                          29
      Case 2:17-cr-00201-LMA-DMD Document 1232 Filed 11/02/20 Page 30 of 45




appropriate for the Court to re-visit the question of the recording’s value under Brady

to determine if it is potentially exculpatory.

        Taking the government’s assertions about the contents of the recording at face

value, it seems possible that it could be potentially exculpatory.        Evidence is

potentially exculpatory where its exculpatory value is indeterminate but “may be

‘potentially useful’ to the defense[.]” United States v. Murray, No. 19-118, 2020 WL

5311455, at *5 (E.D. La. Sept. 4, 2020) (Vitter, J.) (internal quotation omitted). The

government has acknowledged that the reports (which it claims, as it must, mirror

the substance of the recording) contain some inconsistencies with Donnell’s other

statements. Frustratingly, the NOPD’s failure to preserve the recording leaves the

Court in the near-impossible position of evaluating the value of evidence it cannot

review.    See California v. Trombetta, 467 U.S. 479, 486 (1984) (observing that

“[w]henever potentially exculpatory evidence is permanently lost, courts face the

treacherous task of divining the import of materials whose contents are unknown

and, very often, disputed”).

        However, the government concedes (again relying on the premise that the

recording mirrors in substance the reports) that the recording includes

“inconsistencies” and that at least two of these inconsistencies “fall[] under the

umbrella of impeachment evidence.”135 And the Supreme Court has made clear that

“[i]mpeachment evidence . . . falls within the Brady rule.” Bagley, 473 U.S. at 676.



135R. Doc. No. 1077, at 9. The concession was made in reference to a discrepancy
regarding the make of the car; the government adds that “[t]he same pertains to any
suggestion that Donnell misstated the number of perpetrators Donnell saw.” Id.
                                           30
      Case 2:17-cr-00201-LMA-DMD Document 1232 Filed 11/02/20 Page 31 of 45




In light of the government’s concession that the lost recording contains “impeachment

evidence”—and ill-equipped to probe the precise exculpatory value of evidence it

cannot review—the Court will assess whether the events that resulted in the evidence

being unavailable to defendants satisfy the “bad faith standard.” McNealy 625 F.3d

at 869.

                                     b. Bad Faith

        The Court finds that the government did not act in bad faith with respect to

the recording of Donnell’s interview. Although “there [i]s not a real clear explanation

to what happened to” the recording, McNealy, 625 F.3d at 869, there is no evidence

that the NOPD, or the FBI, “intended to destroy the evidence in order to impede

[defendants’] defense.” Id. at 870. Rather, it appears that the recording “was either

misplaced or lost.” Id. at 869. The government could have made greater efforts to

locate the recording sooner than it appears to have taken measures to do so;136 that

failure indicates that the government, as in McNealy, may have been “negligent[.]”

Id. at 869. But absent evidence of purposeful destruction or foul play,137 the Court

cannot conclude that the government—including the NOPD and FBI—acted in bad



136 The government cites Moore, 452 F.3d at 388, in which the government’s failure
to preserve 344 tape recordings of conversations did not constitute a Brady violation
where the defendant failed to describe a single exculpatory fact that might have
emerged from the recordings and the government recycled the tapes after 180 days,
as per policy. However, the government has not pointed to a policy pursuant to which
the recording of Donnell’s interview was made unavailable.
137 The Court notes that there is no way of knowing when the recording of Donnell’s

statement was misplaced by NOPD. Accordingly, even if the government would have
requested the recording on an earlier date, the Court has no way of knowing whether
it would have been available. Furthermore, the government had no reason to
anticipate that the recording would be lost or misplaced.
                                          31
      Case 2:17-cr-00201-LMA-DMD Document 1232 Filed 11/02/20 Page 32 of 45




faith. See id. at 870. Therefore, the Court finds that government’s actions with

respect to the recording did not violate defendants’ right to due process.

        The Court must address the government’s argument that it “neither possessed

nor maintained custody of the [recorded] statement[.]”138 Though defendants have

not demonstrated that the FBI or the United States Attorney’s Office were in

possession of the recording, the government has not explained why this fact is

relevant, particularly in light of the government’s coordination with NOPD. Cases

like Kyles, 514 U.S. at 437; Floyd, 894 F.3d at 161–62; and Antone, 603 F.2d at 569–

70, address situations in which other entities knowledge of exculpatory evidence is

imputed to the government. Here, the government cannot suggest it was unaware of

the recording’s existence—indeed, it is quite possible that the government was aware

of the recording from the moment it came into existence.139 The government cannot,

possessing knowledge of impeachment evidence and working in close coordination

with the evidence’s custodian, rely on the fact that it is in someone else’s possession




138R. Doc. No. 1077, at 12.
139See id. at 2–3 (noting that the interview was recorded, that FBI Agent Jennifer
Terry was present, and that, upon reviewing the NOPD file “the government
informed NOPD Detective Jefferson that the homicide file did not contain Donnell’s
recorded statement.”) Had the government been unaware of the recording’s
existence, it would not have known to notify the NOPD that the recording was
missing. That is not to say the government would have been aware of the recording’s
possible Brady value at the time of the interview (although, to the extent Donnell’s
testimony contradicted the 911 recording, the contradiction should have been
apparent after the meeting in Special Agent Terry’s office where that recording was
replayed). Because the Court does not find any conduct on the part of the NOPD or
FBI that resembles bad faith, it need not address this question.
                                          32
      Case 2:17-cr-00201-LMA-DMD Document 1232 Filed 11/02/20 Page 33 of 45




to avoid any potential for bad faith conduct.140 Accordingly, the Court reiterates the

U.S. Magistrate Judge’s previous conclusion that the government’s obligations with

respect to Brady are not limited to the U.S. Attorney’s Office and, here, reach the

NOPD. As such, in this case, the government’s efforts to distance itself from the

NOPD are misplaced. Should the recording at issue be located, “the Court reminds

the government of its duty to supplement and to produce such evidence forthwith.”

Jackson v. Johnson, 194 F.3d 641, 649 n.18 (5th Cir. 1999) (noting that the Brady

obligation continues throughout trial).

                                B. Equal Protection
        Though defendants state that the evidence should be prohibited from being

introduced on equal protection grounds, defendants fail to provide any argument or

support which would cause this Court to conclude that the introduction of such

evidence amounts to a denial of equal protection. Absent briefing, and because this

claim does not sound in equal protection, see City of Cleburne, Tex. v. Cleburne Living



140 Moreover, the Court notes that, even if the government had been unaware of the
recording, the facts of this case would likely satisfy the sort of case-specific inquiry
prescribed by Antone. 603 F.2d at 161–62. Both law enforcement agencies were
investigating the crime scene; representatives from both agencies were present at the
interview. Furthermore, NOPD witnesses testified at the trial of the non-capital
defendants. It could easily be said that this was sufficient to render the NOPD a
“member[] of the prosecutorial team.” Id. at 570; see also The United States Dep’t of
Justice, Justice Manual, 9-5.001(B)(2) available at https://www.justice.gov/jm/jm-9-
5000-issues-related-trials-and-other-court-proceedings (last accessed Oct. 26, 2020)
(“It is the obligation of federal prosecutors, in preparing for trial, to seek all
exculpatory and impeachment information from all members of the prosecution team.
Members of the prosecution team include federal, state, and local law enforcement
officers and other government officials participating in the investigation and
prosecution of the criminal case against the defendant.”) (citing Kyles, 514 U.S. at
437).
                                          33
      Case 2:17-cr-00201-LMA-DMD Document 1232 Filed 11/02/20 Page 34 of 45




Ctr., 473 U.S. 432, 439 (1985) (“The Equal Protection Clause of the Fourteenth

Amendment commands that no State shall ‘deny to any person within its jurisdiction

the equal protection of the laws,’ which is essentially a direction that all persons

similarly situated should be treated alike.”), such claim is deemed waived.

                          C. Cruel and Unusual Punishment
         As with the equal protection claim, although defendants assert that allowing

the introduction of the evidence would violate the Eighth Amendment, defendants

neglect to provide argument addressing this issue. The issues alleged in the instant

motion do not fit within the contours of Eighth Amendment claims. Furthermore,

defendants have not sufficiently briefed this claim and, accordingly, it is deemed to

be waived.

                                          V.
         Defendants also assert that the Federal Rules of Evidence offer grounds for

exclusion. As with the equal protection and cruel and unusual punishment claims,

defendants do not offer particularized argument as to why any of the three specified

Federal Rules of Evidence would be violated if the evidence were to be introduced.

Rather, defendants state only, conclusorily, that it “is tainted, is unreliable, and its

probative value is substantially outweighed by the danger of unfair prejudice.”141

Nevertheless, the Court will address each of the three evidentiary grounds in turn

and consider whether any specified Federal Rule of Evidence offers a reason to

preclude the evidence.

                            A. Federal Rule of Evidence 104

141   R. Doc. No. 1032-1, at 1.
                                          34
   Case 2:17-cr-00201-LMA-DMD Document 1232 Filed 11/02/20 Page 35 of 45




      Federal Rule of Evidence 104 provides in full:

      (a) In General. The court must decide any preliminary question about
      whether a witness is qualified, a privilege exists, or evidence is
      admissible. In so deciding, the court is not bound by evidence rules,
      except those on privilege.
      (b) Relevance That Depends on a Fact. When the relevance of
      evidence depends on whether a fact exists, proof must be introduced
      sufficient to support a finding that the fact does exist. The court may
      admit the proposed evidence on the condition that the proof be
      introduced later.
      (c) Conducting a Hearing So That the Jury Cannot Hear It. The
      court must conduct any hearing on a preliminary question so that the
      jury cannot hear it if:
      (1) the hearing involves the admissibility of a confession;
      (2) a defendant in a criminal case is a witness and so requests; or
      (3) justice so requires.
      (d) Cross-Examining a Defendant in a Criminal Case. By
      testifying on a preliminary question, a defendant in a criminal case does
      not become subject to cross-examination on other issues in the case.
      (e) Evidence Relevant to Weight and Credibility. This rule does
      not limit a party's right to introduce before the jury evidence that is
      relevant to the weight or credibility of other evidence.”

Fed. R. Evid. 104.

      Defendants do not indicate which aspect of Rule 104 may relate to Donnell’s

testimony or would prevent his testimony. In the absence of argument that Donnell’s

testimony is inadmissible, insufficiently relevant, privileged, or that he is unqualified

to be a witness in this case, and based upon this Court’s evaluation of the trial

testimony, the Court finds that Rule 104 does not preclude Donnell’s testimony.


                         B. Federal Rule of Evidence 403
      Rule 403 of the Federal Rules of Evidence states, in full:

      The court may exclude relevant evidence if its probative value is
      substantially outweighed by a danger of one or more of the following:
      unfair prejudice, confusing the issues, misleading the jury, undue delay,
      wasting time, or needlessly presenting cumulative evidence.

                                           35
      Case 2:17-cr-00201-LMA-DMD Document 1232 Filed 11/02/20 Page 36 of 45




Fed. R. Evid. 403. “The rules of evidence commit the weighing of prejudice and

materiality to the sound discretion of the trial court,” United States v. Landes, 704

F.2d 152, 154 (5th Cir. 1983), and accordingly, “[a] district court has broad discretion

in assessing admissibility under Rule 403[.]” United States v. O’Keefe, 426 F.3d 274,

281 (5th Cir. 2005). The Court finds generally that the probative value of Donnell’s

testimony is not substantially outweighed by the danger of “unfair prejudice,

confusing the issues, [or] misleading the jury [,]” and, as such, need not be excluded

pursuant to Federal Rule of Evidence Rule 403. Any specific objections will be

deferred until trial.

                          C. Federal Rule of Evidence 701
        Rule 701 of the Federal Rules of Evidence states, in full:
        If a witness is not testifying as an expert, testimony in the form of an
        opinion is limited to one that is:
        (a) rationally based on the witness's perception;
        (b) helpful to clearly understanding the witness's testimony or to
        determining a fact in issue; and
        (c) not based on scientific, technical, or other specialized knowledge
        within the scope of Rule 702.142

        Donnell will not testify as an expert, and defendants do not contend that

Donnell would be offering testimony based on “specialized knowledge” or any other

information within the wheelhouse only of experts, pursuant to Rule 702. Therefore,


142 Federal Rule of Evidence 702 states: “A witness who is qualified as an expert by
knowledge, skill, experience, training, or education may testify in the form of an
opinion or otherwise if: (a) the expert's scientific, technical, or other specialized
knowledge will help the trier of fact to understand the evidence or to determine a fact
in issue; (b) the testimony is based on sufficient facts or data; (c) the testimony is the
product of reliable principles and methods; and (d) the expert has reliably applied the
principles and methods to the facts of the case.” Id.
                                           36
      Case 2:17-cr-00201-LMA-DMD Document 1232 Filed 11/02/20 Page 37 of 45




the relevant questions before the Court are whether the evidence he would provide

are “rationally based” on his “perception” and “helpful to clearly understanding the

witness's testimony or to determining a fact in issue[.]” Fed. R. Evid. 701.

         As Donnell claims to be an eyewitness and is supported in that assertion by

the recording of his 911 call at the time of the robbery and murder at issue, the Court

finds that the first question must be answered in the affirmative. Additionally, given

that Donnell observed the underlying criminal conduct, the Court finds that Donnell

would provide evidence that would be “helpful to clearly . . . determining a fact in

issue[.]” Fed. R. Evid. 701. Accordingly, the entirety of Donnell’s testimony should

not be excluded pursuant to Rule 701. Any specific objections are deferred until

trial.

                                             VI.

         In light of the aforementioned concerns, defendants request that the Court (1)

conduct an evidentiary hearing as to the whereabouts of the recording of Donnell’s

interview; and/or (2) impose sanctions on the government for its mishandling of this

evidence. The Court will address these requests in that order.

                          A. Conduct an Evidentiary Hearing

         Defendants urge the Court to hold an evidentiary hearing “focused on the

circumstances of obtaining of the recorded statement, its loss, the government’s

effort, or lack of effort, to secure it, and all other matters pertaining to this issue[.]” 143

In their initial motion, defendants propose a slate of questions the Court could pose



143   R. Doc. No. 1113, at 6.
                                              37
      Case 2:17-cr-00201-LMA-DMD Document 1232 Filed 11/02/20 Page 38 of 45




during such a hearing, including (1) “What steps, if any, did the government attorneys

take to secure or preserve the recording?” and (2) “When did the government

attorneys first learn that the recording could not be located?” 144 Defendants argue

that an evidentiary hearing is warranted given “the facts and history of this case”

and because of the government’s “fundamentally flawed appreciation of his

obligations under Brady and Kyles[.]”       The evidentiary hearing should address,

according to defendants, both the lost recording of Donnell’s interview and “the failed

photo-identification event” at the FBI office.145

        The government opposes the request.146 The government argues that, “because

the allegations offered by the defendant are meritless, the defendants are not entitled

to an evidentiary hearing.”147    The government asserts that “no legal authority

require[es] the Court to hold an evidentiary hearing to explore the depths of alleged

spoliation in a criminal case,” and cites Fifth Circuit caselaw addressing the

appropriateness of evidentiary hearings in a different context—namely, upon a

defendant’s motion to suppress.148 According to the government’s summary of that

body of caselaw, evidentiary hearings are not warranted where no “specific factual

issues . . . are in dispute[.]” United States v. Massey, No. 06-352, 2008 WL 1832546,

at *1 (E.D. La. April 23, 2008) (Vance, J.); see also United States v. Kirk, 528 F.2d

1057, 164 (5th Cir. 1976). The government states that “[i]n this case, there is no



144 R. Doc. No. 1032-1, at 16.
145 Id. at 10.
146 R. Doc. No. 1077, at 12–14.
147 Id. at 1.
148 Id. at 13.


                                           38
      Case 2:17-cr-00201-LMA-DMD Document 1232 Filed 11/02/20 Page 39 of 45




factual dispute[,]” and, therefore, “[t]here is simply no purpose in conducting an

evidentiary hearing in this matter.”149 The government reiterates that it “is not in

possession, and never was in possession of the NOPD recording[]” and argues it “has

acted with due diligence and in conformity with a court Order . . . by obtaining a

written statement from the NOPD as it relates to the department’s handling of

Donnell’s statement.”150

        Defendants disagree with the government’s contentions that defendants have

“not alleged any specific factual issues that are in dispute and merit an evidentiary

hearing” and that the government “acted with due diligence” regarding the Donnell

statement.151    The factual disputes, defendants maintain, are: (1) why the

government “long ago did nothing to acquire or secure irreplaceable evidence in the

possession of others acting on its behalf,” prior to the colloquy with the U.S.

Magistrate Judge; (2) “the government’s continued suggestion that somehow the

NOPD Homicide Section is not within the ambit of ‘others acting on its behalf’”; and

(3) “precisely when did the government seek to secure or obtain the sought-after-

recording. Was it only in October of 2019 in the ramp up to trial of the noncapital

defendants? Was it only in response to the Magistrate’s order of February 2020?”152

        The Court finds that no evidentiary hearing is necessary for the Court to

address the concerns underlying the present motion. “A district court is not required




149 Id.
150 Id. (citing R. Doc. No 862 (Order of the U.S. Magistrate Judge)).
151 R. Doc. No. 1113, at 4.
152 Id. at 5–8.


                                          39
      Case 2:17-cr-00201-LMA-DMD Document 1232 Filed 11/02/20 Page 40 of 45




to hold an evidentiary hearing on a pretrial motion.” United States v. Beard, 761

F.2d 1477, 1480 (11th Cir. 1985) (citing United States v. Fischel, 686 F.2d 1082, 1095

(5th Cir. 1982)).      Though some circuits have developed tests for when pretrial

evidentiary hearings may be warranted, see, e.g., United States v. Panitz, 907 F.2d

1267, 1273–74 (1st Cir. 1990); United States v. Voigt, 89 F.3d 1050, 1067 (3d Cir.

1996), “Rule 12 does not by its terms specify when such a motion entitles a defendant

to a pretrial evidentiary hearing[.]” Voight, 89 F.3d at 1067. Indeed, “[a] district

court does not have to hold evidentiary hearing on a motion just because a party asks

for one.” United States v. Sophie, 900 F.2d 1064, 1071 (7th Cir. 1990).

         The Court finds that holding an evidentiary hearing would not aid in its

resolution of the instant motion. Defendants have offered only mere speculation as

to why the recording was unavailable, and there has been no evidence presented

whatsoever that the government acted in bad faith. Accordingly, the Court denies

defendants’ request.

                                   B. Request for Sanctions

         Next, defendants argue that the government should be subject to sanctions “for

the loss or destruction of the interview” of Donnell.153 In support of sanctions,

defendants cite Salazar, 317 F. Supp. 3d at 935.

         The government argues that because it “has satisfied its discovery obligations

to the extent that it can do so[,]” sanctions “are not merited.”154 The government cites




153   R. Doc. No. 1032-1, at 17.
154   R. Doc. No. 1077, at 1.
                                             40
      Case 2:17-cr-00201-LMA-DMD Document 1232 Filed 11/02/20 Page 41 of 45




United States v. Kloszewski, 760 F. App’x 12, 14 (2d Cir. 2019), a Second Circuit case

describing the standard for dismissal based on spoliation of evidence where the

exculpatory value of evidence is apparent before the destruction of said evidence.155

The government also cites United States v. Garrett, 238 F.3d 293, 298 (5th Cir. 2000),

a case which addresses how a district court should proceed when considering the

imposition of sanctions for discovery violations in a criminal case.156

        Additionally, the government contrasts the facts of the present situation with

those in Salazar, 317 F. Supp. 3d at 935.       In Salazar, the government asserts,

“sanctions were appropriate” because, “the government destroyed obvious and

exculpatory evidence” and “the comparable evidence, photos and video of the

destroyed evidence, which the government provided, did ‘not alleviate or remedy the

problem[.]’”157 In contrast, here, according to the government, “defendants have

failed to prove that the government caused the statement’s disappearance or

otherwise acquiesced in the statement’s unavailability.” 158              Moreover, the

government argues that “[a]lthough the government does not know why Donnell’s

statement was not preserved by NOPD, what is unequivocally known is that the

statement was not exculpatory evidence, it was neutral.”159 Finally, the government

states that it “intends to provide comparable evidence to the defendants that will




155 Id. at 15.
156 Id. at 15–16.
157 Id. at 14 (quoting Salazar, 317 F. Supp.3d at 939).
158 Id.
159 Id. (emphasis in original).


                                          41
      Case 2:17-cr-00201-LMA-DMD Document 1232 Filed 11/02/20 Page 42 of 45




alleviate and remedy the fact that the defendants do not have possession of Donnell’s

recorded statement.”160

         In the Fifth Circuit, a district court must consider four factors in exercising its

“broad discretion when deciding whether to impose sanctions for discovery

violations”: “(1) why disclosure was not made; (2) the amount of prejudice to the

opposing party; (3) the feasibility of curing such prejudice with a continuance of the

trial; and (4) any other relevant circumstances.” Swenson, 894 F.3d at 684 (quoting

Garrett, 238 F.3d at 298). If, upon “carefully weigh[ing]” these factors, the district

court decides sanctions would be appropriate, it “should impose the least severe

sanction that will accomplish the desired result—prompt and full compliance with

the court's discovery orders.”        Id. (reversing and remanding a district court’s

dismissal of an indictment upon an alleged Brady violation because “[t]he district

court failed to impose the least severe sanction, and the government's violations of

the discovery deadlines do not warrant dismissing the indictment with prejudice”)

(quoting Garrett, 238 F.3d at 298).

                                 1. Prohibit the Death Penalty

         Defendants request that the Court prohibit the government from seeking the

death penalty on these grounds. As the government states, “defendants have not

presented any law in support of their argument that the government’s failure to

produce Donnell’s statement should bar the imposition of the death penalty.”161




160   Id.
161   R. Doc. No. 1077, at 16.
                                              42
      Case 2:17-cr-00201-LMA-DMD Document 1232 Filed 11/02/20 Page 43 of 45




Prohibiting the death penalty would not be the appropriate remedy, and the request

for such a sanction is frivolous.

                                    2. Exclude Witness

        Defendants argue that the Court should exclude Donnell as a witness and

prohibit the government from introducing “his story or testimony by way of

hearsay[.]”162 In support of this remedy, defendants cite Salazar, 317 F. Supp. 3d at

943. The government urges the Court to deny this request because its conduct is

undeserving of sanctions and, should the Court decide to impose sanctions, excluding

Donnell would not be the “least severe sanction,” as counseled by Garrett, 238 F.3d

at 298.163 For reasons previously stated, the Court also finds this sanction would be

inappropriate.

                     C. Government’s Disclosure Obligation

        The government states that it has not turned over the FBI 302 related to

Donnell’s initial law enforcement interview or “the unredacted NOPD supplemental

report” because, according to the government, “those reports are protected from

disclosure at this time by the Jencks Act.”164 The government states that it intends

to provide those documents to defendants two weeks prior to the commencement of

trial.165 The government has also indicated, however, that it is “prepared to produce

the statements should this Court order such.”166



162 R. Doc. No. 1032-1, at 17.
163 R. Doc. No. 1077, at 16.
164 Id. at 2–3.
165 Id. at 10.
166 R. Doc. No. 1077, at 12.


                                           43
      Case 2:17-cr-00201-LMA-DMD Document 1232 Filed 11/02/20 Page 44 of 45




         The Jencks Act, 18 U.S.C. § 3500, dictates that “no statement or report in the

possession of the United States which was made by a Government witness or

prospective Government witness (other than the defendant) shall be the subject of

[subpoena], discovery, or inspection until said witness has testified on direct

examination in the trial of the case.” § 3500(a). However, the government does not

allege that Donnell authored the reports or that they are verbatim (or near-verbatim)

summaries of his testimony.

         The Court’s Fifth Amended Scheduling Order, which the Court issued

following a joint motion of the government and defendants, states that “[m]aterials

discoverable under Brady, to the extent they exist, will be provided immediately.” 167

While there was a dispute between the parties as to the timing of Jencks production,

the government’s position (adopted in the scheduling order) was that it would provide

such material (other than that which implicated witness security issues) two weeks

before trial—well before production would be necessitated by the Act. 168          The

government does not argue that the Jencks Act dictates that Brady material which is

also covered by the Jencks Act cannot be disclosed prior to direct examination—and

such an argument would be inconsistent with the proposed scheduling order

submitted by the government.

          The government has conceded that the reports contain impeachment evidence.

As discussed, this evidence falls within the rule of Brady. The scheduling order states




167   R. Doc. No. 952. See R. Doc. No. 949 (joint motion).
168   Id.
                                            44
      Case 2:17-cr-00201-LMA-DMD Document 1232 Filed 11/02/20 Page 45 of 45




that such material “will be provided immediately.”169 Consequently, the government

is to produce the reports in their entirety as soon as is practicable.

                                           VII.

            For the foregoing reasons,

            IT IS ORDERED that George, Johnson, and Ofomata’s motion to exclude

Robert Donnell as a witness from trial “due to the loss, destruction, and spoliation of

potentially exculpatory death-case evidence” is DENIED.

            IT IS FURTHER ORDERED that George, Johnson, and Ofomata’s request

for sanctions to be imposed on the government is DENIED.

            IT IS FURTHER ORDERED that George, Johnson, and Ofomata’s request

for the Court to conduct an evidentiary hearing is DENIED.

            IT IS FURTHER ORDERED that George, Johnson, and Ofomata’s request

to prohibit the government from seeking the death penalty is DENIED.

            IT IS FURTHER ORDERED that the government shall provide defendants

with the unredacted NOPD report and the FBI 302, no later than WEDNESDAY,

NOVEMBER 4, 2020. If the government is concerned that such a production will

pose witness security concerns, it is to immediately request a status conference to

raise the issue.

            New Orleans, Louisiana, November 2, 2020.

                                          _______________________________________
                                                  LANCE M. AFRICK
                                          UNITED STATES DISTRICT JUDGE



169   Id.
                                            45
